Name: Commission Regulation (EC) No 2452/2000 of 7 November 2000 amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture
 Type: Regulation
 Subject Matter: agricultural policy;  monetary economics;  monetary relations
 Date Published: nan

 Avis juridique important|32000R2452Commission Regulation (EC) No 2452/2000 of 7 November 2000 amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture Official Journal L 282 , 08/11/2000 P. 0009 - 0009Commission Regulation (EC) No 2452/2000of 7 November 2000amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agricultureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1), and in particular Article 9 thereof,Whereas:(1) Article 5 of Regulation (EC) No 2799/98 provides for the possibility of granting agrimonetary compensation for measures of a structural or environmental nature in cases where the exchange rate applicable on the date of the operative event is lower than that applicable previously.(2) The above measures are defined in Article 10 of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(2), as amended by Regulation (EC) No 1410/1999(3).(3) However, Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) and amending and repealing certain Regulations(4) introduces new measures of a structural or environmental nature.(4) The present references must accordingly be supplemented by those resulting from Regulation (EC) No 1257/1999.(5) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1The following is hereby added to Article 10(3) of Regulation (EC) No 2808/98:"or those referred to in Chapters II, IV, V, VI or VIII of Council Regulation (EC) No 1257/1999(5)."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 349, 24.12.1998, p. 36.(3) OJ L 164, 30.6.1999, p. 53.(4) OJ L 160, 26.6.1999, p. 80.(5) OJ L 160, 26.6.1999, p. 80.